[LOGO American Funds(R)] American Funds Insurance Series(R) Prospectus Supplement October 1, 2008 For the Class 1 shares prospectus dated May 1, 2008 Please keep this Supplement with your Prospectus. 1. The following information is added to the Prospectus: INTERNATIONAL GROWTH AND INCOME FUND RISK/RETURN SUMMARY The fund seeks to make your investment grow over time and provide you with current income. The fund will pursue this objective by investing primarily in stocks of larger, well-established companies domiciled outside of the United States, including developing countries. The fund currently intends to invest at least 90% of its assets in securities of issuers domiciled outside the United States and whose securities are primarily listed on exchanges outside the United States. The fund therefore expects to be invested in numerous countries outside the United States. The fund may also hold cash and money market instruments. The fund is designed for investors seeking both capital appreciation and income.
